DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 6, 8-11, 13, 15-16, 18, and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 1, the prior art does not reasonably teach or suggest --in the context of the claims-- the required combination of features, as claimed, of the configuration of the epitaxial source/drain feature wherein (1) the third layer is over and directly contacting each of the first and second layers, (2) the relative concentrations of each of the first and second dopants in each of the first, second, and third layers of the epitaxial source/drain feature, (3) the first dopant is specifically required to be boron, and (4) the atomic weight of the second dopant is greater than that of boron.
Claims 2, 6, 22, and 27 are allowed at least for including the same features as claim 1 by depending therefrom. 

With regard to claim 8, the prior art does not reasonably teach or suggest --in the context of the claims-- the required combination of features, as claimed, of the configuration of the source/drain feature having (1) the third epitaxial layer disposed over and directly contacting each of the first and second epitaxial layers, (2) each of the first, second, and third epitaxial layers is the same semiconductor alloy (as distinct from a doped semiconductor), (3) the relative concentrations of each of the first and second dopants in each of the first, second, and third epitaxial layers of the source/drain feature, and (4) the atomic weight of the second dopant is greater than that of the first dopant.
For further clarification a claimed “semiconductor alloy” may be, e.g., SiGe, wherein the Ge is not a dopant.
Claims 9-11, 13, 21, 23, 24, and 28 are allowed at least for including the same features as claim 8 by depending therefrom. 

With regard to claim 15, the prior art does not reasonably teach or suggest --in the context of the claims-- the required combination of features, as claimed, of the configuration of the epitaxial source/drain feature wherein (1) the second boron-doped SiGe layer is wrapped by the first boron-doped SiGe layer, (2) the carbon-doped SiGe layer directly contacts each of the first and second boron-doped SiGe layers, (3) the relative concentrations of boron and carbon in each of the first and second boron-doped SiGe layers and the carbon-doped SiGe layer of the epitaxial source/drain feature.
Claims 16, 18, 20, 25, and 26 are allowed at least for including the same features as claim 15 by depending therefrom. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(1) In claim 1, lines 16-17, replace “the concentration of the first dopant in the third layer” with “a concentration of the first dopant in the third layer” to avoid antecedent basis problems.
(2) In claim 1, lines 19-20, replace “the concentration of the second dopant in the first layer” with “a concentration of the second dopant in the first layer” to avoid antecedent basis problems.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814